                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                  Case No. 10-cr-197-pp
      v.

JUSTIN DANIEL WILLIAMS,

                  Defendant.
______________________________________________________________________________

      ORDER APPROVING STIPULATION (DKT. NO. 290), REVOKING
  DEFENDANT’S SUPERVISED RELEASE AND SENTENCING DEFENDANT
______________________________________________________________________________

      On August 1, 2011, the defendant—represented by counsel—signed a

plea agreement in which he admitted to participating in a conspiracy to

distribute cocaine. Dkt. No. 113. Judge Charles N. Clevert, Jr. accepted the

defendant’s plea on August 3, 2011. Dkt. No. 118. On November 30, 2011,

Judge Clevert sentenced the defendant to serve 110 months in custody,

followed by five years of supervised release. Dkt. Nos. 174, 178. The judgment

contained a number of conditions of supervised release. Id. at 3-4. On May 8,

2015, this court granted the defendant’s motion for a sentence reduction based

on a change in the law, reducing the sentence from 110 months to ninety-two

months. Dkt. No. 229.

      On November 27, 2017, after the defendant had been participating for

several months in the START re-entry program, the court issued an order

requiring the defendant to appear due to alleged violations of supervised

release. Dkt. No. 240. Specifically, the defendant had been charged with felony
                                         1

           Case 2:10-cr-00197-PP Filed 06/14/21 Page 1 of 4 Document 291
offenses in Milwaukee County Circuit Court; the probation office asked the

court to consider modifying the defendant’s supervised release conditions to

include GPS monitoring for sixty days. Dkt. No. 244. At a hearing on December

13, 2017, the court made that modification. Dkt. No. 245.

      In May 2018, the defendant was again charged in Milwaukee County

Circuit Court; the charges related to the same woman involved in the 2017

state case. Dkt. No. 256. The court issued a notice to appear. Id. The court

adjourned the hearing a couple of times to allow the state case to conclude, but

before the state case resolved, the defendant was charged in the District of New

Jersey with conspiracy to possess and distribute heroin. Dkt. No. 265. The

parties asked the court to adjourn the revocation hearing to give the defendant

time to address the charges in New Jersey, and the court granted that request.

Id.

      Since then, the court has adjourned the revocation hearing numerous

times to allow the New Jersey case to resolve. See Dkt. Nos. 270, 273, 275,

277, 279, 281, 283, 285, 287, 289. On June 8, 2021, however, the parties filed

a stipulation, agreeing that the court should revoke the defendant’s supervised

release and sentence him to serve six months in custody, to run concurrently

with the sentence imposed in the District of New Jersey, with no supervised

release to follow. Dkt. No. 290. The parties explained that the defendant had

been in custody since November 6, 2018. Id.

      The docket for United States v. Justin Williams, 19-cr-822-ES (D. New

Jersey) shows that on April 29, 2021, U.S. District Judge Esther Salas


                                        2

        Case 2:10-cr-00197-PP Filed 06/14/21 Page 2 of 4 Document 291
sentenced the defendant to serve forty-two months in custody, followed by five

years of supervised release. Case No. 19-cr-822 at Dkt. No. 26. This sentence

followed the defendant’s guilty plea. Id. at Dkt. No. 22.

      The defendant has stipulated to six violations of the supervised release

conditions Judge Clevert imposed in the fall of 2011—the charges he incurred

in New Jersey (violation of the standard condition that the defendant must not

commit new federal, state or local crimes, Dkt. No. 178 at 3); the 2018 charge

in Milwaukee County, for which he was sentenced to a year and nine months

(same condition); his receipt of a speeding ticket in Kenosha County in March

2018 (same condition); submission of a dilute drug test in October 2018

(Standard Condition #7, Dkt. No. 178 at 3); failure to appear on three

occasions for the cognitive intervention program (Additional Condition #4, Dkt.

No. 178 at 4); and a March 2018 failure to report to his probation officer as

directed (Standard Condition #2, Dkt. No. 178 at 3)). Dkt. No. 290 at 1-2.

      The parties agree that the highest grade of violation is Grade A (for the

New Jersey conviction) and that the defendant has a criminal history category

of IV. Id. at 3. They agree that the advisory guideline range for a defendant with

a Grade A violation and a criminal history category of IV is 24 to 30 months. Id.

The parties have agreed, under Fed. R. Crim. P. 11(c)(1)(C) and 32.1, that if the

court approves their agreement, it must revoke the defendant’s supervised

release and sentence him to the term to which they have agreed; if the court

does not approve the stipulation, the defendant has the right to withdraw from




                                         3

        Case 2:10-cr-00197-PP Filed 06/14/21 Page 3 of 4 Document 291
the agreement. Id. The defendant has acknowledged and waived his rights to a

revocation hearing and to speak on his own behalf in mitigation. Id.

      The court APPROVES the agreement of the United States and the

defendant. Dkt. No. 290 at 1-4.

      The court ORDERS that the defendant’s supervised release is

REVOKED.

      The court ORDERS that the defendant is hereby committed to the

custody of the United States Bureau of Prisons for a term of six (6) months, to

run concurrently with the sentence imposed in United States v. Williams,

Case No. 19-cr-822-ES (D. New Jersey).

      The court ORDERS that upon release from imprisonment, the defendant

shall be placed on supervised release for a period of zero (0) years.

      The clerk will enter judgment accordingly.

      Dated in Milwaukee, Wisconsin this 14th day of June, 2021.

                                     BY THE COURT:


                                     ______________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                        4

        Case 2:10-cr-00197-PP Filed 06/14/21 Page 4 of 4 Document 291
